Case 2:17-cv-04375-JS-GRB Document 44 Filed 04/22/19 Page 1 of 2 PageID #: 685



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                       X
 MARIO E. CASTRO,

                     Plaintiff,                            Case No. 2:17-CV-04375-JS-GRB

                         V.                                DECLARATION OF NATSAYI
                                                           MAWERE
 THE BANK OF NEW YORK MELLON, AS
 TRUSTEE FOR THE CERTIFICATE HOLDERS OF
 CWALT, INC., ALTERNATIVE LOAN TRUST
 2006-0A1 1 F/K/A THE BANK OF NEW YORK
 MELLON, ALTERNATIVE LOAN TRUST 2006-
 0A11; UNKNOWN DOE'S 1-12,000 et al.;
 SHELLPOINT       MORTGAGE     SERVICING,
 UNKNOWN DOE'S 1-12,000 et al.

                      Defendants.
                                                       X
 I, Natsayi Mawere, declare as follows:

         1.    I am an associate at Akerman LLP, attorneys for defendants The Bank of New

 York Mellon f/k/a The Bank of New York, as Trustee for the Certificate Holders of CWALT,

 Inc., Alternative Loan Trust 2006-0A11 Mortgage Pass-Through Certificates Series 2006-0A11,

 incorrectly sued herein as "The Bank of New York Mellon, as Trustee for the Certificate Holders

 of CWALT, Inc., Alternative Loan Trust 2006-0A11 f/k/a The Bank of New York Mellon,

 Alternative Loan Trust Alternative Loan Trust 2006-0A11" (BoNYM) and NewRez LLC f/k/a

 New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing incorrectly sued herein as

 "Shellpoint Mortgage Servicing" (Shellpoint).    I submit this declaration further supporting

 BoNYM and Shellpoint's motion to dismiss plaintiff Mario Castro's second amended complaint.

 In particular, I make this declaration to present certain documents of which the Court may take

judicial notice pursuant to Fed. R. Evid. 201.




48617521;1
Case 2:17-cv-04375-JS-GRB Document 44 Filed 04/22/19 Page 2 of 2 PageID #: 686



              2.        As relevant to Mr. Castro's opposition, a Google search reveals his

 "Presentment/Motion to Compel Arbitration" is downloadable on a website called "You Are

 Law.org." The "Presentment to Compel Arbitration" template Mr. Castro used for his motion is

 attached          as    Exhibit    A.      This   information   is   also   publicly   available   at

 https://www.youarelaw.org/vvp-content/uploads/2019/01/Mortgage-Motion-to-Compel-

 Arbitration. docx .

          3.            Attached as Exhibit B is a true copy of BoNYM and Shellpoint's March 27, 2019

 letter to Mr. Castro, which includes letters dated January 18, 2019, February 26, 2019, March 22,

 2019, and March 26, 2019.

          I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

 and correct.

 Dated: New York, NY
        April 22, 2019




                                                          Nât4ayi Mawere




                                                      2
 48617521;1
